Citation Nr: 0334877	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1974.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's application to 
reopen his claim for service connection for residuals of a 
head injury and service connection for schizophrenia.  


REMAND

The veteran is seeking service connection for schizophrenia.  
The claims folder contains a service entrance examination 
dated in September 1974, which noted his psychiatric 
evaluation was normal.  On his Report of Medical History the 
veteran denied any history of nervous trouble.  The veteran's 
Report of Physical Examination for discharge dated in 
November 1974 has a stamp which reads #42 See N. A. B. Board.  
Number 42 is the number of the psychiatric evaluation.  

The veteran was discharged from the service in December 1974 
after a Recruit Evaluation Board found him inadaptable for 
Naval service.  The claims folder contains only a copy of the 
Aptitude Board Report Cover Sheet and recommendation for 
discharge.  No psychiatric evaluation is attached.  When the 
RO requested the veteran's service medical records it did not 
make a specific request for any mental hygiene records.  The 
notation on the separation examination implies that a 
psychiatric evaluation was performed in conjunction with the 
veteran's evaluation board prior to his separation from 
service.  A psychiatric evaluation may be found either in his 
service personnel records or mental hygiene records.  For 
that reason the claim must be remanded to obtain the 
veteran's complete service personnel records and any mental 
hygiene records that may be available.  

The February and March 2001 VA hospitalization records reveal 
the veteran had been followed by VA for the last three or 
four years for treatment of schizophrenia, and drug and 
alcohol abuse.  The claims folder does not include copies of 
those records.  The claim must be remanded to assist the 
veteran in obtaining VA medical records of treatment for 
schizophrenia for the period from 1997 to 2001.  

The regulations provide that VA will make as many requests as 
are necessary to obtain records in the custody of a Federal 
Department or agency.  38 C.F.R. § 3.159(c)(2)(2003).  

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA, to include what he must show to prevail in his claims, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The RO should further note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Board also finds that, since any additional service 
personnel or mental hygiene records that may be obtained 
pursuant to this remand may contain relevant findings 
relating to the veteran's claimed in-service head injury, the 
Board must defer appellate consideration of the veteran's 
application to reopen a claim for service connection for 
residuals of a head injury.   

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for schizophrenia or 
residuals of a head injury, to include 
headaches, since service.  After securing 
the necessary releases, the RO should 
obtain all records that are not already 
in the claims folder, to include 
requesting the veteran's VA records of 
treatment dating from 1997 to 2001 at the 
VA Medical Center in Newark.  

2.  The RO should attempt to secure any 
service personnel records and service 
mental hygiene records that may be 
available, to include a report of a 
psychiatric examination relating to a 
Recruit Evaluation Board conducted just 
prior to the veteran's discharge from his 
approximately two months of active duty.

3.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The RO should also take any 
necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for schizophrenia on the 
merits, and readjudicate the veteran's 
application to reopen his claim for 
service connection for residuals of a head 
injury.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


